Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 08/10/2022 has been entered. Claims 1-11 and 14-17 are currently pending in this application.
Applicant’s arguments, see Pages 6-7, filed 08/10/2022, with respect to the rejection(s) of claim(s) 1-11 and 14-17 have been fully considered and are persuasive. The rejections of claims 1-11 and 14-17 have been withdrawn.
Allowable Subject Matter
Claims 1-11 and 14-17 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display panel as set forth in claims 1-11 and 14-17.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display panel having a plurality of pixel units each including a first blue sub-pixel and a second blue sub-pixel; a color filter substrate including a plurality of filter groups each disposed in a corresponding pixel unit, and the filter group includes a first blue filter disposed in a first blue sub-pixel of the corresponding pixel unit, the first blue filter being configured to transmit a first waveband light; and a second blue filter disposed in a second blue sub-pixel of the corresponding pixel unit, the second blue filter being configured to transmit a second waveband light, wherein a wavelength corresponding to a first peak of the first waveband light is less than a wavelength corresponding to a second peak of the second waveband light, and an intensity of the first waveband light emitted from the first blue sub-pixel is less than an intensity of the second waveband light emitted from the second blue sub-pixel, the first waveband light is of wavelengths greater than 400 nm and less than 455 nm; and wherein “the second waveband light is of wavelengths greater than or equal to 455 nm, and less than 500 nm; the first blue filter has a maximum light transmittance for light with a wavelength of 445 nm; and the second blue filter has a maximum light transmittance for light with a wavelength of 460 nm” in combination with the other required elements of the claim. 
Claims 2-11 and 14-17 are allowable due to their dependency.
The most relevant reference, Kashiwabara (US 2008/0224968) in view of So (US 2012/0256938) a display panel having a plurality of pixel units each including a first blue sub-pixel and a second blue sub-pixel; a color filter substrate including a plurality of filter groups each disposed in a corresponding pixel unit, and the filter group includes a first blue filter disposed in a first blue sub-pixel of the corresponding pixel unit, the first blue filter being configured to transmit a first waveband light; and a second blue filter disposed in a second blue sub-pixel of the corresponding pixel unit, the second blue filter being configured to transmit a second waveband light, wherein a wavelength corresponding to a first peak of the first waveband light is less than a wavelength corresponding to a second peak of the second waveband light, and an intensity of the first waveband light emitted from the first blue sub-pixel is less than an intensity of the second waveband light emitted from the second blue sub-pixel, the first waveband light is of wavelengths greater than 400 nm and less than 455 nm. However they do not teach or suggest that the second waveband light is of wavelengths greater than or equal to 455 nm, and less than 500 nm; the first blue filter has a maximum light transmittance for light with a wavelength of 445 nm; and the second blue filter has a maximum light transmittance for light with a wavelength of 460 nm in combination with the other required elements of the claim.
Yu (US 2011/0156575, at least Fig. 2 and 4, [0027-0028]), David (US 2019/0041699, at least Fig. 3A) and Sakaigawa (US 2016/0091642, at least Fig. 4) are also silent as of the specific limitation in combination with the other required elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871